Citation Nr: 0800238	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  04-16 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from February 1969 to November 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  This case was previously before the Board 
in October 2005 and was remanded for additional development.

The veteran appeared before the undersigned Veterans Law 
Judge in June 2005 and delivered sworn testimony via video 
conference hearing in Chicago, Illinois.

A note in the file dated in June 2007 indicates that the 
veteran's claim of service connection for depression 
secondary to service-connected disability was deferred (by 
the AMC) to the RO for appropriate development.  This matter 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are 
splenectomy, rated as 30 percent disabling; left hip 
disability, rated as 20 percent disabling; left superior 
ramus fracture, rated as 10 percent disabling; and partial 
left pneumothorax and surgical scars of the abdomen, each 
rated as noncompensable; the combined service-connected 
disability rating is 50 percent.

2.  There has been no demonstration by competent clinical 
evidence of record that the veteran's service-connected 
disabilities preclude him from maintaining substantially 
gainful employment consistent with his education and 
occupational experience.




CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 3.340, 
3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in September 2003 and October 2006, 
the veteran was informed of the evidence and information 
necessary to substantiate his claim, the information required 
of him to enable VA to obtain evidence in support of his 
claim, the assistance that VA would provide to obtain 
evidence and information in support of his claim, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  The VCAA letters 
informed the veteran that he should submit any medical 
evidence pertinent to his claim.

While complete VCAA notice was not provided to the appellant 
prior to the initial adjudication, the claim was 
readjudicated after he received all critical notice, and he 
has had an opportunity to respond (see June 2007 supplemental 
statement of the case).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of the claim, and to respond to VA notices.  Pelegrini.

In September 2006 the veteran received notice regarding 
ratings of disabilities and effective dates of awards.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The veteran's service medical records are associated with the 
claims file, as are VA and private treatment records.  VA 
vocational rehabilitation records and the veteran's records 
from the Social Security Administration (SSA) are also 
associated with the claims file.  A VA medical opinion 
regarding the veteran's unemployability and his service-
connected disabilities has been obtained.  The veteran has 
not referenced any other pertinent, obtainable evidence that 
remains outstanding.  VA's duties to notify and assist are 
met.  Accordingly, the Board will address the merits of the 
claim.

On a VA Form 21-8940, Veterans Application for Increased 
Compensation Based on Unemployability (received in March 
2000), the veteran indicated that he last worked full time in 
1995 as a technician.  He indicated that he had completed 
high school, but had no college or other education or 
training.

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).

In determining whether an individual is unemployable by 
reason of service-connected disability, consideration must be 
given to the type of employment for which the veteran would 
be qualified.  Such consideration would include education and 
occupational experience.

The veteran's service-connected disabilities are splenectomy, 
rated as 30 percent disabling; left hip disability, rated as 
20 percent disabling; left superior ramus fracture, rated as 
10 percent disabling; and partial left pneumothorax and 
surgical scars of the abdomen, each rated as noncompensable; 
the combined disability rating is 50 percent.

As the veteran does not have a single service-connected 
disability ratable at 60 percent or more, or at least one 
disability ratable at 40 percent or more, to bring the 
combined rating to 70 percent or more (the veteran's combined 
disability rating is 50 percent), he does not satisfy the 
percentage rating standards for individual unemployability 
benefits.  However, consideration to such benefits on an 
extraschedular basis may be given.

In such an instance, the question then becomes whether the 
veteran's service-connected disabilities preclude him from 
engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage") consistent with his education and 
occupational experience.  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
record must reflect some factor which takes this case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In reviewing records from the SSA as well as the veteran's VA 
vocational rehabilitation records, the Board observes that 
the veteran suffers from serious non-service-connected 
disabilities, including psychiatric disability.

As for the veteran's VA vocational rehabilitation, a July 
2006 counseling record noted that the veteran's vocational 
rehabilitation training had been stopped as his medical 
conditions made his vocational goal not reasonably feasible.  
In making the decision to suspend the vocational training, 
the July 2006 counseling record noted that a July 2006 VA 
examiner had observed that the veteran was unable to work due 
to medical conditions, including nonservice-connected 
depression and back pain.  Also noted was a June 2006 
statement from the veteran's private psychiatrist indicating 
that the veteran was unable to work due to a depressive 
disorder.

As for SSA records, the Board notes that a March 2000 SSA 
record noted a primary diagnosis of late effects of 
cerebrovascular disease with a secondary diagnosis of 
disorders of the back and hip.  SSA records dated in October 
1996 noted a primary diagnosis of a depressive neurosis.

In April 2004, following examination of the veteran (General 
Medical), a VA physician specifically stated that the veteran 
had no residuals from his splenectomy and was able to perform 
desk work.  In this regard, the Board notes that materials 
received in October 2005 reveal that the veteran's college 
transcripts reflected over 80 credits of coursework beginning 
in the summer of 2000; the veteran was inducted into the Phi 
Theta Kappa society in May 2001.

Based on the foregoing, the Board finds that the evidence of 
record does not support the veteran's claim that his service-
connected disabilities, standing alone, prevent him from 
working.  Significantly, a November 2006 VA examiner noted, 
following a review of the claims file, as follows:

In regards to his orthopedic evaluation 
he had evidence of a well-healed superior 
rami fracture and some very mild left hip 
osteoarthritis with good range of motion.  
It is based on [the veteran's] history 
and physical examination from his 
orthopedic evaluation, orthopedic 
disability of a well-healed superior rami 
fracture should not preclude him from 
obtaining and retaining substantial 
gainful employment.  His orthopedic 
problems do not preclude him from 
obtaining employment.

The November 2006 VA examiner's opinion is uncontradicted, 
and even the veteran's own private psychiatrist has indicated 
that his mental problems result in his unemployability.  In 
sum, entitlement to TDIU is not warranted.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit a favorable determination.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to TDIU is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


